         Case 1:20-cv-04770-JMF Document 11 Filed 08/10/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

 MICHELLE BILELLO, et al.,                          )
                                                    )
                               Plaintiffs,          )
                                                    )
                v.                                  )   No. 20-cv-4770 (JMF)
                                                    )
 ESTEE LAUDER, INC., et al.,                        )
                                                    )
                               Defendants.          )
                                                    )
                                                    )
                                                    )
 ___________________________________                )
                                                    )
 KATHY L. GANDY, et al.,                            )   No. 20-cv-5779 (JMF)
                                                    )
                               Plaintiffs,          )   [PROPOSED] ORDER
                                                    )
                v.                                  )
                                                    )
 ESTEE LAUDER, INC., et al.,                        )
                                                    )
                         Defendants.                )
 ____________________________________

JESSE M. FURMAN, United States District Judge:

       WHEREAS, Plaintiffs Palmer McGuiness, Michelle Bilello, Emanuelle Caroleo, and Kar

Yee S. Law filed the initial Class Action Complaint, Dkt. No. 20-cv-4770, on behalf of participants

and beneficiaries of The Estee Lauder Companies 401(k) Savings Plan (“Plan”), on June 23, 2020.

       WHEREAS, Plaintiff Kathy L. Gandy filed a subsequent Class Action Complaint, Dkt.

No. 20-cv-5779, on behalf participants and beneficiaries of the Plan, on July 24, 2020;

       WHEREAS, the Court entered an Order on July 27, 2020, advising the parties that it would

be inclined to consolidate the cases pursuant to Rule 42 of the Federal Rules of Civil Procedure

for all purposes if no party opposed such consolidation by August 10, 2020;


                                                1
          Case 1:20-cv-04770-JMF Document 11 Filed 08/10/20 Page 2 of 3




       WHEREAS, no party to this litigation has opposed consolidation of these actions;

       ACCORDINGLY, it is hereby ordered that, pursuant to Rule 42(a)(2) of the Federal Rules

of Civil Procedure, the above-captioned actions are consolidated under Dkt. No. 20-cv-4770.

Plaintiffs shall file a Consolidated Class Action Complaint by September 21, 2020.

       Counsel for all Plaintiffs have agreed upon appointment of Capozzi Adler, P.C. as Interim

Lead Class Counsel and Edelson Lechtzin LLP as Interim Class Counsel Executive Committee

Member. The Court finds that appointment of Capozzi Adler is appropriate based on: (1) the work

that Capozzi Adler has done identifying and investigating the claims asserted in the consolidated

action; (2) Capozzi Adler’s experience handling other class actions, in particular ERISA actions;

(3) Capozzi Adler’s knowledge of the applicable law; and (4) the resources that Capozzi Adler has

invested and has committed to invest on behalf of the putative class. Accordingly, Capozzi Adler

is hereby appointed as Interim Lead Class Counsel for the consolidated cases. Edelson Lechtzin is

appointed as Interim Class Counsel Executive Committee Member to render assistance in the

litigation as deemed necessary by Capozzi Adler.

       As Interim Lead Class Counsel, Capozzi Adler shall have authority to perform or delegate

the performance of the following matters on behalf of all Plaintiffs in the consolidated action:

               a.      directing, coordinating, and supervising the prosecution of Plaintiffs’ claims

                       in the consolidated action;

               b.      initiating, responding to, scheduling, briefing, and arguing all motions;

               c.      appearing at all hearings and conferences regarding the case;

               d.      determining the scope, order, and conduct of all discovery proceedings;

               e.      assigning work to Plaintiffs’ counsel as necessary and appropriate under the

                       circumstances;



                                                 2
          Case 1:20-cv-04770-JMF Document 11 Filed 08/10/20 Page 3 of 3




               f.      retaining experts;

               g.      communicating with the Court;

               h.      communicating with Defendants’ counsel;

               i.      conducting settlement negotiations on behalf of Named Plaintiffs and the

                       class;

               j.      coordinating activities to avoid duplication and inefficiency in the filing,

                       serving, and/or implementation of pleadings, other court papers, discovery

                       papers, and discovery practice, and, generally, in the litigation; and

               k.      performing such other duties that may be incidental to proper coordination

                       of Plaintiffs’ pretrial activities or authorized by further order of the Court.

       Capozzi Adler shall also have authority to communicate with counsel for Defendants and

the Court on behalf of all Plaintiffs and the proposed Class. Defendants’ counsel may rely on all

agreements made with Capozzi Adler, and such agreements shall be binding. No motion shall be

initiated or filed on behalf of any Plaintiff in this action except through Capozzi Adler.

       The Clerk of Court is directed to consolidate the above-captioned cases under 20-

CV-4770; to terminate 20-CV-4770, ECF No. 10; and to close 20-CV-5779. All future filings

shall be made only in 20-cv-4770.


     SO ORDERED.

     Dated: August 10, 2020                           __________________________________
            New York, New York                                 JESSE M. FURMAN
                                                            United States District Judge




                                                  3
